[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendant has filed a Motion to Dismiss claiming that Connecticut General Statutes § 53-237a is unconstitutionally vague.
Acknowledging the existence of the principle that a court must indulge in every presumption in favor of a statute's constitutionality, this court cannot overlook the fact that this statute was first passed in 1806 long before Roe v. Wade, 410 U.S. 113
(1973) and was last amended in 1971, two years prior to Roe v.Wade, 410 U.S. 113 (1973).
After reviewing Roe v. Wade, this court finds Connecticut General Statutes § 53-237a void as vague and overbroadly infringing on the defendant's Fourteenth Amendment rights.
Accordingly, the defendant's Motion to Dismiss is granted.
Richard A. Damiani, Judge